Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 25, 2014

                                       No. 04-14-00446-CV

                                         John THOMAS,
                                            Appellant

                                                v.

                                        Cynthia THOMAS,
                                             Appellee

                        From the County Court at Law, Kerr County, Texas
                                     Trial Court No. 14-45C
                           Honorable Robert R. Barton, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


        On September 17, 2014, this court issued a memorandum opinion dismissing the appeal.
On September 22, 2014, the parties filed a joint motion to expedite mandate pursuant to Rule
18.1(c) requesting that the mandate be issued immediately. See TEX. R. APP. P. 18.1(c). The
motion is GRANTED. The clerk of the court is instructed to issue the mandate immediately.
See id.


           It is so ORDERED on September 25, 2014.

                                                     PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court